Citation Nr: 1801142	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  15-04 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for a back condition.

2. Entitlement to service connection for a left knee condition.

3. Entitlement to service connection for radiculopathy, secondary to a back condition.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to August 1991.
 
This appeal arose to the Board of Veterans Affairs (Board) from an August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran appeared before the Undersigned Veterans Law Judge (VLJ) in November 2017. The transcript of the hearing is associated with the record.

The issues of entitlement to service connection for a knee condition and radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Resolving all reasonable doubt in the Veteran's favor, the Veteran's back condition is connected to service.


CONCLUSION OF LAW

The criteria to establish service connection for a back condition are met.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to service connection for a back condition. For the following reasons, the Board finds service connection granted.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

In determining entitlement to service connection, the Veteran receives the benefit of the doubt so that the Veteran prevails whenever the evidence in support of the claim is at least in equipoise.  38 C.F.R. § 3.102; 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).

The Veteran contends that he is entitled to service connection for a back condition. The record reveals that the Veteran suffers from a back condition which caused his release from service. The Veteran's medical records demonstrate that the Veteran still suffers from a back condition, and his service treatment records demonstrate that he suffered the injury in service, and it caused his release. Accordingly, the Veteran fulfills the criteria necessary for service connection for a back condition, and service connection is granted.


ORDER

Service connection for a back condition is granted.


REMAND

The Veteran contends that he is entitled to service connection for a knee condition, secondary to his back condition, as well as a radiculopathy condition. To date, the Veteran has not received examinations for either condition. Thus, examinations are in order before adjudication.

Concerning the Veteran's knee condition, the Board notes that the Veteran testified at a hearing about an in-service incident which caused the Veteran's left knee to pop out of joint. The Veteran's testimony was credible and compelling, and the Board finds it more or less likely that the event happened as described by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination to determine whether or not the Veteran suffers from radiculopathy, and, if so, whether that radiculopathy is caused by or aggravated by back condition.

***The examiner is specifically asked to comment upon the Veteran's medical records demonstrating that the back condition caused pain to radiate into his legs.

2. Schedule the Veteran for an examination to determine whether or not the Veteran suffers from a left knee condition and, if so, whether or not that condition is caused by the Veteran's described in-service accident. For the purposes of the examination, the examiner is asked to assume that the incident occurred.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


